DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Notice to Applicant

2.	The following is a Final Office action.  In response to Examiner’s Non-Final Action of 04/01/2021, Applicant, on 06/29/2021, amended Claims 1-4, 6 and 11-13; Claims 5, 7 and 8 are as originally presented. 
Claims 1-13 are pending in this application and have been rejected below.



Response to Amendment

3.	Applicant’s amendments and arguments are acknowledged.

4.	The prior 35 USC §101 rejection of Claims maintained despite Applicant’s arguments and amendments. 

5.	The prior 35 USC §102 rejection of Claims maintained despite Applicant’s arguments and amendments.  

6.	The prior 35 USC §103 rejection of Claims maintained despite Applicant’s arguments and amendments.  



Claim Rejections - 35 USC § 101

7.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

8.	Claims 1-13 rejected under 35 U.S.C. 101 because, although they are drawn to statutory categories of apparatus (machine), method (process), or medium (manufacture), they are also directed to a judicial exception (an abstract idea) without significantly more.   

9.	Claim 12 recites A[n] method, comprising: acquiring travel plan information indicating a travel plan of a user and schedule information indicating a driving schedule of a car available for use of rideshare; generating and transmitting recommendation information recommending the use of the rideshare to a user in response to determining that the travel plan of the user is executable by the use of the rideshare based on the acquired travel plan information indicating the travel of the user and the acquired schedule information indicating the driving schedule of the car, the recommendation information including (i) an indication of a travel method of the user to a destination of the travel plan to be the user of the rideshare, (ii) a travel schedule of the user using the rideshare, (iii) a promotion to be used in the rideshare, (iv) vehicle attributes of the car used in the rideshare, and (v) identification information of the user and identification information of the car, which is an abstract idea of Certain Methods of Organizing Human Activity, particularly fundamental economic principles or practices (including mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; marketing or sales activities or behaviors; business 
The judicial exception is not integrated into a practical application because the Claims, including additional elements such as An information processing apparatus comprising a controller, a terminal, A non-transitory storage medium, a computer, individually, and in combination, when viewed as a whole, are not an improvement to a computer or a technology, the claims do not apply the judicial exception with a particular machine, and the claims do not effect a transformation or reduction of a particular article to a different state or thing. Generally linking the use of the judicial exception to a particular technological environment or field of use, as in the instant claims, is not indicative of integration into a practical application - see MPEP 2106.05(h); adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as in the instant claims, is also not indicative of integration into a practical application - see MPEP 2106.05(f). Using a car merely adds insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g).  The Claims are therefore directed to the judicial exception.
The Claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception (abstract idea), because these additional elements such as those listed above, individually or in combination, do not recite anything that is beyond conventional and routine use of computers (as evidenced by Figures 2A, 2B, 3A, 3B, 4A, 4B, and paragraphs 42-46 of the published Specification in the instant Application and court decisions such as buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) discussed at 2106.05(d) of the MPEP), do not effect a transformation or reduction of a particular article to a different state or thing, nor do they apply  the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular field of use or technological environment. Adding the words “apply it” (or an equivalent) 
Dependent Claims 2-11 do not integrate the judicial exception into a practical application because the Claims, including additional elements such as those above, individually, and in combination, when viewed as a whole, are not an improvement to a computer or a technology, the claims do not apply the judicial exception with a particular machine, and the claims do not effect a transformation or reduction of a particular article to a different state or thing. Generally linking the use of the judicial exception to a particular technological environment or field of use, as in the instant claims, is not indicative of integration into a practical application - see MPEP 2106.05(h); adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as in the instant claims, is also not indicative of integration into a practical application - see MPEP 2106.05(f). The Claims are therefore directed to the judicial exception.
Dependent Claims 2-11 also do not include additional elements that are sufficient to amount to significantly more than the judicial exception (abstract idea), because these additional elements such as those listed above, individually or in combination, do not recite anything that is beyond conventional and routine use of computers (as evidenced by Figures 2A, 2B, 3A, 3B, 4A, 4B, and paragraphs 42-46 of the published Specification in the instant Application and court decisions such as buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) discussed at 2106.05(d) of the MPEP), do not effect a transformation or reduction of a particular article to a different state or thing, nor do they apply  the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular field of use or technological environment. Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as in the 
Therefore, Claims 1-13 are rejected under 35 U.S.C. 101 as being directed to non-eligible subject matter. See Alice Corp. v. CLS Bank International, 573__ U.S. 2014.



Claim Rejections - 35 USC § 102

10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102: 
(a) NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless— 
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
35 U.S.C. 102 (a) (1) forms the basis for all anticipation rejections set forth in this Office action.

11.	Claims 1, 12 and 13 rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Kitagawa et al. (US Patent Publication 20160048777 A1 - hereinafter Kitagawa).

12.	As per Claim 1, Kitagawa teaches:
An information processing apparatus comprising a controller [KITAGAWA reads on: Fig. 2, RESERVATION MANAGEMENT SERVER 100] that executes:
acquisition of travel plan information indicating a travel plan of a user and schedule information indicating a driving schedule of a car available for use of rideshare [reads on: Fig. 2, VEHICLE 41, 42, USER TERMINAL 200, 200a, 200b; Fig. 3, PLEASE ENTER RESERVATION DETAILS 51, FOLLOWING VEHICLE TRIP HAS BEEN RESERVED 52; Fig. 4, reservation screen 56; para 44, "The information processing system of the second embodiment is used to manage a demand responsive transport system. The managed public transportation system operates a plurality of vehicles including vehicles 41 and 42 according not to a fixed schedule but to a schedule that varies according to user requests."]; and
generation and transmission of recommendation information recommending the use of the rideshare to a terminal of the user in response to determining that the travel plan of the user is executable by the use of the rideshare using the car based on the acquired travel plan information indicating the travel plan of the user and the acquired schedule information indicating the driving schedule of the car [reads on: Fig. 7, MESSAGE COMMUNICATION UNIT 129, MESSAGE COMMUNICATION UNIT 223; para 45, "The information processing system that manages the public transportation system includes a reservation management server 100. The reservation management server 100 is a server computer connected to a network 30. The network 30 may include a wide-area data communication network, such as the Internet. The reservation management server 100 is able to receive reservation requests from user terminals 200, 200a, and 200b over the network 30. A reservation request specifies a user-desired time period, a pick-up location, and a drop-off location for a trip. The reservation management server 100 determines an operation schedule including vehicles to be operated, traveling routes, and so on for each time period according to the reservation requests. The reservation management server 100 notifies the driver of each vehicle of the determined operation schedule. For example, the reservation management server 100 sends the operation schedule to the drivers' terminals installed on the vehicles 41 and 42."; para 46, " The user terminals 200, 200a, and 200b are terminal devices that are operated by users belonging to the community. The user terminals 200, 200a, and 200b may be mobile telephones, such as smartphone, etc., or mobile information terminals, such as Personal Digital Assistant (PDA), etc."; para 50, "More specifically, the reservation management server 100 analyzes the operation records of the vehicles 41 and 42 to detect combinations of users who frequently took the same vehicle trip (the same vehicle in the same time period) to travel to the same location."; para 51, "In this connection, such a rideshare offer may be sent via an electronic mail from the reservation management server 100 to the user terminals 200, 200a and 200b." - a rideshare offer may be sent via an electronic mail from the reservation management server 100 to the user terminals is transmission of recommendation information recommending the use of the rideshare to a terminal of ; para 56, "The user terminal 200 sends a reservation request including the desired date and time, the pick-up location, and the drop-off location, entered on the screen 51, to the reservation management server 100. The reservation management server 100 updates the operation schedule according to the reservation request, and sends a reservation result to the user terminal 200. If the reservation for a seat is fixed, a screen 52 is displayed on the display of the user terminal 200. The screen 52 displays information about a vehicle trip, a pick-up location, a pick-up time, a drop-off location, and a scheduled drop-off time as the reservation result."; para 57, "The vehicle trip is a vehicle indicated by a combination of a date and a time period, and in primary, is determined by the desired date and time entered on the screen 51. In the case where a plurality of vehicle trips is available to a user's reservation request, one of the available vehicle trips is determined with a predetermined method (for example, a vehicle trip with more empty seats)."; para 58, "In addition, when the seat reservation is fixed, the reservation management server 100 sends the user terminal 200 a selection request including a list of other users (co-passenger candidates) that will possibly rideshare with the user of the user terminal 200. "; para 64, "The user terminal 200a sends the reservation management server 100 a reservation request including the pick-up location entered on the screen 55. The reservation management server 100 updates the operation schedule according to the reservation request, and returns a reservation result to the user terminal 200a. When the seat reservation is fixed, a screen 56 is displayed on the display of the user terminal 200a. The screen 56 displays information about the vehicle trip, the pick-up location, the pick-up time, the drop-off location, and a scheduled drop-off time, as the reservation result." - The reservation management server 100 updates the operation schedule according to the reservation request, and returns a reservation result to the user terminal 200a is generation of recommendation information recommending the use of the rideshare to a terminal of the user; para 99, "The message communication unit 129 transmits and receives various types of messages with the user terminals 200, 200a, and 200b. The message communication unit 129 outputs a received reservation request to the operation schedule update unit 126, and sends a reservation result generated by the operation schedule update unit 126. .. The message communication unit 129 also sends a rideshare offer generated by the rideshare offering unit 128."], the recommendation information including 
(i) an indication of a travel method of the user to a destination of the travel plan to be the user of the rideshare [KITAGAWA reads on: Fig. 4, Mr. TAKAHASHI XXX RESERVED FOLLOWING VEHICLE TRIP 54; Fig. 12, SELECTION NOTIFICATION 64], 
(ii) a travel schedule of the user using the rideshare [KITAGAWA reads on: Fig. 3, as above], 
(iii) a promotion to be used in the rideshare [KITAGAWA reads on: para 49, "The offering function uses connections (human relationship) between users to promote rideshare."], 
(iv) vehicle attributes of the car used in the rideshare [KITAGAWA reads on: para 44, "The vehicles 41 and 42 are automobiles that allow a plurality of users to ride together. For example, minibuses and van taxis are the ones."], and 
(v) identification information of the user and identification information of the car [KITAGAWA reads on: Fig. 9, SCHEDULE STORAGE UNIT 122, OPERATION SCHEDULE INFORMATION 134, VEHICLE C001, ENETERING PASSENGERS U1015, U1016; Fig. 13, RESERVATION REQUEST 66, RESERVATION RESULT 67; para 111, "The operation schedule information 134 is generated for each vehicle trip by the operation schedule update unit 126, and is stored in the schedule storage unit 122. The operation schedule information 134 includes the following data items: schedule ID, vehicle, origin location, departure date and time, entering passengers, destination location, scheduled last arrival date and time, and exiting passengers. The operation schedule information 134 further includes, for each stop location, the following data fields: stop location, scheduled arrival date and time, and entering and exiting passengers."; para 112, "The vehicle to be operated for the vehicle trip is represented using a vehicle ID registered in the vehicle table 133. .. The entering passengers are users who are scheduled to get on the vehicle at the origin location, and are represented using the user IDs registered in the user table 131."].


13.	As per Claim 12, Kitagawa teaches:
An information processing method [KITAGAWA reads on: Abstract, "A reservation management apparatus obtains reservation information including reserved trip information indicating a vehicle trip that has not departed and is reserved by one of a plurality of users and reserving user information indicating the user."; Fig. 2, RESERVATION MANAGEMENT SERVER 100] comprising: 
The remainder of the claim rejected under the same rationale as Claim 1 above.

14.	As per Claim 13, Kitagawa teaches:
A non-transitory storage medium stored with a program [KITAGAWA reads on: Fig. 2, RESERVATION MANAGEMENT SERVER 100; Fig. 7, RESERVATION MANAGEMENT SERVER 100, SCHEDULE STORAGE UNIT 122; para 88, "The registration information storage unit 121, the schedule storage unit 122, and the history storage unit 123 are implemented by using a storage area prepared in the RAM 102 or the HDD 103, for example. .. The operation record collecting unit 124, the user relationship analysis unit 125, the operation schedule update unit 126, the co-passenger candidate determination unit 127, the rideshare offering unit 128, and the message communication unit 129 are implemented as, for example, program modules to be executed by the CPU 101."; Claim 6, "A non-transitory computer-readable storage medium storing therein a computer program that causes a computer to execute a process .."], the program for causing a computer to: 
The remainder of the claim rejected under the same rationale as Claim 1 above.



Claim Rejections - 35 USC § 103

15.	The following is a quotation of 35 U.S.C. 103:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
35 U.S.C. 103 forms the basis for all obviousness rejections set forth in this Office action.

16.	Claims 2-11 rejected under 35 U.S.C. 103 as being unpatentable over Kitagawa in view of Murray et al. (US Patent Publication 20040049424 A1 - hereinafter Murray).

17.	As per Claim 2, Kitagawa teaches:
The information processing apparatus according to claim 1, wherein the controller acquires the travel plan information indicating the travel plan of the user and the schedule information indicating the driving schedule of the car [as above, Claim 1] when 
Kitagawa does not explicitly teach, but Murray teaches:
actual experience information indicating whether the user has actual experience in the use of the rideshare indicates that the user has no actual experience in the use of the rideshare [MURRAY reads on: para 94, " In a further embodiment of the present invention, in addition to confirming a trip, the rideshare participants can also provide feedback on each other through a ride feedback system at the conclusion of each trip. Rideshare participants who travel together can grade each other on the travel experience and can also provide commentary on each other in an open comment line. Rider participants who receive poor feedback can, for example, be prohibited from participating in future rideshares. Each rideshare participant's feedback score is available for all other rideshare participants to see at any time. This highly visible feedback mechanism is especially helpful for new rideshare participants who are considering someone for their buddy list, as it provides valuable insights into the experiences of other rideshare participants who have traveled with the individual before."; para 110, "In addition to the message center, a further embodiment of the present invention provides a community forum in which members can have chat sessions and threaded discussions concerning any and all topics of relevance to the community. In this manner, rideshare participants can share ideas on meeting new rideshare participants, on the most efficient travel routes, and on other important local travel information." - new rideshare participants is actual experience information indicating whether the user has actual experience in the use of the rideshare indicates that the user has no actual experience in the use of the rideshare]. 
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Kitagawa to incorporate the teachings of Murray in the same field of endeavor of rideshare management to include actual experience information indicating whether the user has actual experience in the use of the rideshare indicates that the user has no actual experience in the use of the rideshare. The motivation for doing this would have been to improve the rideshare management of Kitagawa by efficiently gathering rideshare information. See Murray, Abstract, "A system and method for facilitating and encouraging ridesharing, the method including tracking a quantity of rideshare participation by a rideshare participant, ..".

18.	As per Claim 3, Kitagawa in view of Murray teaches: 
The information processing apparatus according to claim 2 [as above], wherein: 
Kitagawa further teaches: 
... the controller determines that the user has no actual experience in the use of rideshare when the actual experience information indicates that the software is not installed in the terminal or indicates that there is no actual use experience of the software [KITAGAWA reads on: para 47, "For example, each user terminal 200, 200a, and 200b may activate a Web browser and access the reservation management server 100 using Hyper Text Transfer Protocol (HTTP) according to user operations made on the Web browser. Further, for example, each user terminal 200, 200a, and 200b may download terminal software to be used for reservation management, run the terminal software, and communicate with the reservation management server 100." - each user terminal 200, 200a, and 200b may download terminal software is when the actual experience information indicates that the software is not installed in the terminal].
Kitagawa does not explicitly teach, but Murray further teaches:
the actual experience information is information indicating whether software executing the use of the rideshare is installed in the terminal or indicating an actual use experience of the software installed in the terminal [MURRAY reads on: para 89, "To schedule trips, a rideshare participant 450 enters a trip request into the user interface of service provide[r] 102, as represented by step 400 in FIG. 4. The user interface could be, for example, an Interactive Voice Response Unit (IVRU), a web site or other interface accessible via the Internet, or an application that users install on either their computers or wireless Internet access devices."]; and ...
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Kitagawa in view of Murray to incorporate the further teachings of Murray in the same field of endeavor of rideshare management to include the actual experience information is information indicating whether software executing the use of the rideshare is installed in the terminal or indicating an actual use experience of the software 

19.	As per Claim 4, Kitagawa in view of Murray teaches: 
The information processing apparatus according to claim 3, wherein the controller [as above, Claim 1] 
Kitagawa further teaches: 
transmits, to the terminal, the recommendation information recommending the use of the rideshare [KITAGAWA reads on: Fig. 7, paras 51, 99, as above, Claim 1] and information encouraging the user to install the software when the software is not installed in the terminal [KITAGAWA reads on: para 47, as above, Claim 3 - each user terminal 200, 200a, and 200b may download terminal software to be used for reservation management, run the terminal software, and communicate with the reservation management server 100 is information encouraging the user to install the software when the software is not installed in the terminal].

20.	As per Claim 5, Kitagawa in view of Murray teaches: 
The information processing apparatus according to claim 2 [as above], wherein: 
Kitagawa further teaches: 
the actual experience information is information indicating a history of positions of the terminal [KITAGAWA reads on: Fig. 10, HISTORY STORAGE UNIT 123; para 35, "The storage unit 11 stores history information 14. The history information 14 includes trip information indicating a plurality of past vehicle trips (a plurality of second vehicle trips), which were operated in the past. The history information 14 also includes, in association with the trip information, information about users who took the second vehicle trips indicated by the trip information among a plurality of users. The plurality of second vehicle trips includes vehicle trips 21 and 22. The plurality of users includes users U1, U2, and U3. For example, assume that the users U1 and U2 took the vehicle trip 21 that departed at 10:00 on the X1-th day, and the users U2 and U3 took the vehicle trip 22 that departed at 10:00 on the X2-th day. In the case where there are two or more drop-off locations, the history information 14 may further include drop-off location information indicating the drop-off locations of the users U1, U2, and U3."; para 36, "The determination unit 12 obtains reservation information 13. The reservation information 13 includes reserved trip information indicating a first vehicle trip reserved by a user among one or more vehicle trips (one or more first vehicle trips) that have not departed. The reservation information 13 also includes reserving user information indicating the user who made the reservation. For example, assume that, while a vehicle trip 23 scheduled for departure at 10:00 on the X3-th day and a vehicle trip 24 scheduled for departure at 15:00 on the X3-th day are available, the user U1 makes a reservation for the vehicle trip 23. The reservation information 13 may be obtained over a network from a user terminal used by the user making the reservation. Alternatively, the reservation information 13 may be entered by an operator, or may be extracted from a database containing the details of reservations after the reservation is completed." - The reservation information 13 may be obtained over a network from a user terminal used by the user making the reservation is information indicating a history of positions of the terminal]; and 
the controller determines that the user has no actual experience in the use of the rideshare [KITAGAWA reads on: para 47, as above, Claim 3], when the information indicating the history of the positions of the terminal [KITAGAWA, as above]
Kitagawa does not explicitly teach, but Murray further teaches:
does not indicate a behavior of the user observed in the use of the rideshare [MURRAY reads on: para 13, "The present invention identifies potential ridesharers for riders and drivers and helps them create ridesharing/carpool trips to get to work faster and save money. The invention serves both urban and rural travelers by removing cars from the roads, while at the same time providing the personal travel freedoms that automobile commuters have come to expect. Specifically, the present invention identifies compatible drivers and riders, and encourages these drivers and riders to participate in the rideshare program through a variety of incentives."- The present invention identifies potential ridesharers for riders and drivers and helps them create ridesharing/carpool trips is does not indicate a behavior of the user observed in the use of the rideshare]. 
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Kitagawa in view of Murray to incorporate the further teachings of Murray in the same field of endeavor of rideshare management to include does not indicate a behavior of the user observed in the use of the rideshare. The motivation for doing this would have been to improve the rideshare management of Kitagawa in view of Murray by efficiently gathering rideshare information.

21.	As per Claim 6, Kitagawa teaches: 
The information processing apparatus according to claim 2, wherein the controller [as above, Claim 2] 
Kitagawa does not explicitly teach, but Murray teaches:
extracts the actual experience information of each of members of a prescribed group from a database accumulating information related to the use of the rideshare regarding each of the members [MURRAY reads on: Fig. 1, MEMBER & TRIP DATABASE 112; Fig. 4, MEMBER & TRIP DATABASE 112, RIDESHARE PARICIPANT A 450, RIDESHARE PARICIPANT B 452; para 46, "FIG. 1 illustrates an exemplary system 100 for facilitating ridesharing, according to an embodiment of the present invention. As shown, system 100 includes a service provider 102, rideshare participants 104, and an operations network 106."; para 48, "To serve these functions, service provider 102 has access to a member/trip database 112, a participation tracking database 114, and a local transportation database 116."; para 49, " Member/trip database 112 contains member and trip information for each rideshare participant 104 and rideshare trip, which can be used to identify viable member and trip matches."; para 66, "With the system architecture of FIG. 1 in mind, FIG. 2 illustrates the transactions that occur as part of an exemplary rideshare program administered by service provider 102. Specifically, FIG. 2 illustrates the cash inflow and outflow from the perspective of service provider 102. As shown in the example, as the rideshare participants 104 schedule, confirm, complete, and log rideshare trips, and redeem their rideshare miles, they provide several revenue streams for service provider 102. These revenue streams can relate to reduced VMT credits 200, reduced emissions credits 202, transaction fees 204, and membership fees 205."; para 72, "In an embodiment of the present invention, to use the rideshare service, an individual must first sign up to become a member."; para 75, "Beyond background checks, in a further embodiment of the present invention, riders also provide personal information, such as employment, travel preferences, and personal preferences. This personal information, which is stored in member/trip database 112 of FIG. 1, is used to help members find compatible travel partners for ridesharing. Travel preferences could include such items as the workdays, work/commuting hours, car type, and commuting patterns. Personal preferences could cover individual concerns such as smoking preference, likes, interests, dislikes, and tastes."; para 86, " FIG. 3 shows rideshare participant 304 added to the travel buddy list 308 of rideshare participant 300. FIG. 5 shows another exemplary travel buddy list 502. The travel buddy list contains the names of all the riders with whom an individual has chosen to rideshare for future rides."].
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Kitagawa to incorporate the teachings of Murray in the same field of endeavor of rideshare management to include extracts the actual experience information of each of members of a prescribed group from a database accumulating 

22.	As per Claim 7, Kitagawa teaches: 
The information processing apparatus according to claim 1, wherein the controller [as above, Claim 1]  
Kitagawa does not explicitly teach, but Murray teaches:
acquires the information indicating the travel plan of the user from the terminal [MURRAY reads on: para 89, "To schedule trips, a rideshare participant 450 enters a trip request into the user interface of service provide[r] 102, as represented by step 400 in FIG. 4. The user interface could be, for example, an Interactive Voice Response Unit (IVRU), a web site or other interface accessible via the Internet, or an application that users install on either their computers or wireless Internet access devices."].
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Kitagawa to incorporate the teachings of Murray in the same field of endeavor of rideshare management to include acquires the information indicating the travel plan of the user from the terminal. The motivation for doing this would have been to improve the rideshare management of Kitagawa by efficiently gathering rideshare information.

23.	As per Claim 8, Kitagawa teaches: 
The information processing apparatus according to claim 1, wherein the controller [as above, Claim 1]

acquires information indicating a history of positions of the terminal from the terminal [KITAGAWA reads on: Fig. 10, paras 35, 36, as above, Claim 5 - The reservation information 13 may be obtained over a network from a user terminal used by the user making the reservation is acquires information from the terminal] and ... 
... by using the information indicating the history of the positions of the terminal [KITAGAWA, as above].
Kitagawa does not explicitly teach, but Murray teaches:
... generates the information indicating the travel plan of the user [MURRAY reads on: para 49, "Member/trip database 112 contains member and trip information for each rideshare participant 104 and rideshare trip, which can be used to identify viable member and trip matches."] ...
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Kitagawa to incorporate the teachings of Murray in the same field of endeavor of rideshare management to include generates the information indicating the travel plan of the user. The motivation for doing this would have been to improve the rideshare management of Kitagawa by efficiently gathering rideshare information.

24.	As per Claim 9, Kitagawa in view of Murray teaches: 
The information processing apparatus according to claims 6, wherein the group [as above] is 
Kitagawa does not explicitly teach, but Murray further teaches:
the prescribed group of owners of a plurality of private cars; and the car is one private car of the plurality of private cars of one member of the prescribed group [MURRAY reads on: Fig. 1, Fig. 4, as above, Claim 6; para 12, "The present invention is a system and method for facilitating and encouraging ridesharing among commuters. Through incentives to commuters, the present invention reduces the number of single occupancy vehicles, reduces traffic congestion, and thereby reduces the pollution and greenhouse gases attributable to vehicle traffic. In this manner, the invention encourages more efficient use and conservation of energy resources, including the reduction of energy consumption relating to automobiles. Indeed, with 8 billion gallons annually, or roughly 50% of oil consumption in the US, coming from private automobiles, the reduced energy consumption realized by increased ridesharing could be in the hundreds of millions of gallons of oil annually."; para 113, "For example, if two people take a 20-mile trip, each in their own car, .."].
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Kitagawa in view of Murray to incorporate the further teachings of Murray in the same field of endeavor of rideshare management to include a group of owners of private cars; and the car is the private car of the member. The motivation for doing this would have been to improve the rideshare management of Kitagawa in view of Murray by efficiently gathering rideshare information.

25.	As per Claim 10, Kitagawa teaches: 
The information processing apparatus according to claim 1, wherein the controller transmits information [as above, Claim 1] 
Kitagawa does not explicitly teach, but Murray teaches:
indicating a social contribution of the user, and a risk that is decreased by the use of the rideshare along with the recommendation information recommending the use of the rideshare [MURRAY reads on: para 6, "Traffic congestion in the United States is increasing at astounding rates, causing traffic jams, increased levels of pollution, and even road rage."; para 8, "Thus, any reduction in single occupancy vehicles results in immediate congestion relief."; para 13, "The present invention identifies potential ridesharers for riders and drivers and helps them create ridesharing/carpool trips to get to work faster and save money. The invention serves both urban and rural travelers by removing cars from the roads, while at the same time providing the personal travel freedoms that automobile commuters have come to expect. Specifically, the present invention identifies compatible drivers and riders, and encourages these drivers and riders to participate in the rideshare program through a variety of incentives." - identifies potential ridesharers for riders and drivers and helps them create ridesharing/carpool trips to get to work faster and save money is information indicating a social contribution of the user; The invention serves both urban and rural travelers by removing cars from the roads is a risk that is decreased by the use of the rideshare; encourages these drivers and riders to participate in the rideshare program through a variety of incentives is the recommendation information recommending the use of the rideshare; para 17, "para 17, " In this embodiment, upon registration, each participant agrees to assign to the service provider the participant's right to credits earned by ridesharing. The credits are released to the service provider, which can then sell the credits to interested third parties, such as power plant operators seeking to meet legislative pollution emission standards or global greenhouse gas emissions targets." - meet legislative pollution emission standards or global greenhouse gas emissions targets is a risk the user can decrease by the use of the rideshare (diminishing global warming)].
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Kitagawa to incorporate the teachings of Murray in the same field of endeavor of rideshare management to include indicating a social contribution of the user, an economic effect the user can enjoy, and a risk the user can decrease by the use of the rideshare along with the information recommending the use of the rideshare. The motivation for doing this would have been to improve the rideshare management of Kitagawa by efficiently gathering rideshare information.

26.	As per Claim 11, Kitagawa teaches: 
The information processing apparatus according to claim 1, wherein the controller transmits information [as above, Claim 1] 
Kitagawa does not explicitly teach, but Murray teaches:
related to the car along with the recommendation information recommending the use of the rideshare [MURRAY reads on: para 4, "The present invention relates generally to ridesharing, and more particularly, to a system and method for facilitating and encouraging automobile commuters to rideshare."; para 15, "Optionally, instead of rideshare miles, participation can be quantified in many different ways, such as by the number of rideshare trips taken, the actual amount of reduced emissions (e.g., driving a fuel-efficient car instead of an inefficient one), .."; para 8, "A significant source of the traffic problem is the average commuter's preference for single occupancy commuting. Studies estimate that almost 80% of commuters rely on single occupancy vehicles (SOVs) as their means of transportation to work, as opposed to ridesharing, using public transit, walking/biking, and working from home. Thus, any reduction in single occupancy vehicles results in immediate congestion relief. One feasible approach to reducing the number of single occupancy vehicles is to encourage single occupancy vehicle commuters to rideshare. As used herein, ridesharing refers to two or more people riding together in one vehicle in lieu of traveling alone."; para 12, as above, Claim 9; para 13, as above, Claim 10].
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Kitagawa to incorporate the teachings of Murray in the same field of endeavor of rideshare management to include (information) related to the car along with the information recommending the use of the rideshare. The motivation for doing this would have been to improve the rideshare management of Kitagawa by efficiently gathering rideshare information. 

Response to Arguments

27.	Applicant's arguments filed 06/29/2021 have been fully considered but they are not persuasive and/or are moot with regard to the 35 U.S.C. 101, 35 U.S.C. 102 and 35 U.S.C. 103 rejections. 

28.	Applicant argues (at pp. 6-7) that the claims are "directed to an information processing apparatus (server) that acquires a travel plan of a user and a driving schedule of a car available for use of rideshare", and thus "patent eligible because the independent claims merely partially involve the use of an abstract idea (i.e., method of organizing human activity) without being directed to the abstract idea itself". 
Examiner respectfully disagrees. The limitations of the independent Claims are an abstract idea, with generic computer elements. The subject matter of the claimed invention is directed to determining a rideshare travel plan, which is a judicial exception (abstract idea) of Certain Methods of Organizing Human Activity under the 2019 PEG; the instant invention merely uses a computer as a tool to carry out the abstract idea, as explained in detail at paragraph 9 above in this Office Action (see also MPEP 2106.04). 

29.	Applicant also argues (at pp.7-8) that the claims as a whole overcome the 35 U.S.C. 101 rejection by integrating the abstract idea into a practical application at step 2A, Prong 2 of the 2019 PEG, because the "the claimed features provide clear benefits and improvements to a technology/technical field".
Examiner respectfully disagrees. As explained at paragraph 9 above in this Office Action, the additional elements in the claims are simply generic computer elements, with the computer merely used as a tool to implement the abstract idea but without any improvement to the functioning of the computer itself (see MPEP 2106.05(a)). 

30.	Applicant further argues (at pp. 8-10) that Kitagawa does not teach the amended claim language in independent Claims 1, 12 and 13, and that Murray does not remedy the deficiencies, and thus the amended claim language overcomes the 35 U.S.C. 102 and 35 U.S.C. 103 rejections.
Examiner respectfully disagrees. The amended claim language in Claim 1 (and similarly in independent Claims 12 and 13) is clearly taught by Kitagawa under Broadest Reasonable Interpretation as explained in detail at paragraph 12 above in this Office Action; and the remainder of the amended Claims are thus also taught by the combination of Kitagawa and Murray.



Conclusion

31.	Applicant's amendment necessitated any new ground(s) of rejection presented in this Office Action. See MPEP §706.07(a). 

32.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

33.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARJIT S BAINS whose telephone number is 571 270 0317. The examiner can normally be reached on Monday-Friday from 9:00 am to 5:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RUTAO WU, can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .

/SARJIT S BAINS/Examiner, Art Unit 3623                                                                                                                                                                                                        
/WILLIAM S BROCKINGTON III/Primary Examiner, Art Unit 3623